Order                                                         Michigan Supreme Court
                                                                    Lansing, Michigan

  May 21, 2012                                                       Robert P. Young, Jr.,
                                                                               Chief Justice

  144520-3                                                           Michael F. Cavanagh
                                                                           Marilyn Kelly
                                                                     Stephen J. Markman
                                                                     Diane M. Hathaway
  ABELARDO MORALEZ,                                                      Mary Beth Kelly
          Petitioner-Appellant,                                          Brian K. Zahra,
                                                                                    Justices
  v                                            SC: 144520
                                               COA: 303831
                                               Jackson CC: 11-000752-PH
  PATRICK PATTERSON,
            Respondent-Appellee.

  _________________________________________/

  ABELARDO MORALEZ,
          Petitioner-Appellant,
  v                                            SC: 144521
                                               COA: 303832
                                               Jackson CC: 11-000753-PH
  DENNIS WAYNE PATTERSON,
           Respondent-Appellee.

  _________________________________________/

  ABELARDO MORALEZ,
          Petitioner-Appellant,
  v                                            SC: 144522
                                               COA: 303834
                                               Jackson CC: 11-000754-PH
  CHRISTOPHER JAMES TEEGARDIN,
           Respondent-Appellee.

  _________________________________________/

  ABELARDO MORALEZ,
          Petitioner-Appellant,
  v                                            SC: 144523
                                               COA: 303835
                                               Jackson CC: 11-000755-PH
                                                                                                              2


MICHAEL PATRICK TEEGARDIN,
         Respondent-Appellee.

_________________________________________/

      On order of the Court, the application for leave to appeal the December 20, 2011
order of the Court of Appeals is considered, and it is DENIED, because we are not
persuaded that the question presented should be reviewed by this Court.




                        I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        May 21, 2012                        _________________________________________
       d0514                                                                Clerk